DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I-	Figure 4
Species II-	Rf generator arrangement is connected to said first electrode arrangement at more than one locally different contacting points
Species III-	Rf generator arrangement having a signal that is frequency or power modulated
Species IV-	workpiece or substrate carrier is stationary
Species V-	Figure 1, workpiece or substrate carrier is drivingly movable
Species VI-	Figure 7, movable door
Species VII-	Figure 3
Species VIII-	the spokes are constructed as compressible and/or bendable members
Species IX-	the spokes define a direction of length extent each and are mounted to said frame so, that the respective direction of length extent intersect the tangent 
Species X-	Figure 14
Species XI-	Figure 15
Species XII-	Figure 16
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species I-XII lack unity of invention because the groups do not share the same or corresponding technical feature.
	Species I has the special technical feature of the superimposed vhf and hf plasma supply signals may be fed to the first electrode arrangement at locally different contact points, Cl to Cn at the jar shaped electrode body and /or at contact points El to En to metal body, which is not required by the other species.

	Species III has the special technical feature of the Rf generator arrangement may further generate a signal which may be frequency modulated during operation or may be power modulated, which is not required by the other species.
 	Species IV has the special technical feature of workpiece or substrate carrier is stationary, which is not required by the other species.
	Species V has the special technical feature of workpiece or substrate carrier is drivingly movable towards and from first electrode arrangement, which is not required by the other species.
	Species VI has the special technical feature of workpiece carrier is not movable towards and from said first electrode arrangement and said first electrode arrangement comprises a drivingly movable door for loading /unloading a workpiece, which is not required by the other species.
	Species VII has the special technical feature of the spokes are free to expand relatively to the frame, which is not required by the other species.
Species VIII has the special technical feature of the spokes are constructed as compressible and/or bendable members, which is not required by the other species.
Species IX has the special technical feature of the spokes define a direction of length extent each and are mounted to said frame so, that the respective direction of length extent intersect the tangent on said frame at the locus of respective spoke fixation with an angle a for which there is valid:  90° > a > 0°, which is not required by the other species.

Species XI has the special technical feature of a workpiece carrier comprising channel for heat conduction gas, which is not required by the other species.
Species XII has the special technical feature of apparatus being an inline plant, which is not required by the other species.
A telephone call was made to Michael Garvey on March 19, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432.  The examiner can normally be reached on Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 



/Michelle CROWELL/            Examiner, Art Unit 1716                                                                                                                                                                                            

/SYLVIA MACARTHUR/            Primary Examiner, Art Unit 1716